Citation Nr: 0214531	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  96-49 408	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left facial 
weakness.

2.  Entitlement to an initial rating in excess of 10 percent 
for patellar subluxation of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for patellar subluxation of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from July 1981 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  These issues were previously before the Board in 
February and June 2000, at which time they were remanded for 
further development of the evidence.

At the time of the February and June 2000 remands, the issues 
of entitlement to service connection for flat feet, 
entitlement to service connection for psychiatric disorder, 
and entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU) were in appellate status.  However, in an 
April 2000 rating decision, the RO granted service connection 
for a psychiatric disability and granted TDIU benefits.  In a 
June 2002 rating decision, the RO then granted service 
connection for flat fleet.  Therefore, these issues are no 
longer in appellate status.

The Board notes that, in the April 2002 rating decision, the 
RO also granted service connection for traumatic arthritis of 
the right knee secondary to the service-connected patellar 
subluxation of the right knee, and assigned it a 10 percent 
rating, effective November 7, 2001.  Since this grant of 
service connection for right knee arthritis arose from the 
same claim which gave rise to the appeal on the issue of 
entitlement to assignment of a higher rating for the 
previously service-connected patellar subluxation of the 
right knee, the Board believes that the arthritis of the 
right knee issue should also be viewed as being in appellate 
status. 


FINDINGS OF FACT

1.  The veteran does not currently suffer from left facial 
weakness.

2.  The veteran's service-connected patellar subluxation of 
the left knee is not productive of more than slight recurrent 
subluxation or lateral instability.

3.  The veteran's service-connected patellar subluxation of 
the right knee is not productive of more than slight 
recurrent subluxation or lateral in stability.

4.  The veteran's service-connected traumatic arthritis of 
the right knee is not productive of limitation of flexion to 
30 degrees or limitation of extension to 15 degrees.


CONCLUSIONS OF LAW

1.  Left facial weakness was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's patellar subluxation of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2002).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's patellar subluxation of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2002).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's traumatic arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues on appeal.  These 
issues have been addressed in the rating decision, statement 
of the case, and supplemental statements of the case.  In 
these documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding service connection 
for left facial weakness, and increased ratings for service-
connected patellar subluxation of the left knee and right 
knee.  The Board notes that, in a November 2001 letter, the 
RO further informed the veteran of the types of evidence 
necessary and what evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the assistance requirements of the new law, 
the Board observes that the veteran was most recently 
afforded VA examinations in June and November 2001, and the 
Board finds these examinations to be adequate as to the 
issues on appeal.  As the record shows that the veteran has 
been afforded VA examinations in connection with these 
claims, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  The Board 
also notes that no additional pertinent evidence has been 
identified by the veteran.  Accordingly, the Board therefore 
finds that the record as it stands is adequate to allow for 
an equitable review of the issues on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).


Service Connection For Left Facial Weakness

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

After reviewing the record, the Board finds that the clear 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for left facial 
weakness.  Service medical records show that the veteran was 
in a motor vehicle accident in November 1987.  At that time, 
it was noted that he had fractured the left side of his head.  
It was also noted that he had incurred multiple abrasions and 
contusions to his forehead.  However, these records are 
totally devoid of any report or clinical finding that he 
suffered from any left facial weakness.

Post-service evidence includes a VA outpatient treatment 
record which shows that the veteran suffered from left facial 
weakness in September 1995.  While the veteran was diagnosed 
as having post traumatic syndrome (frontal lobe) at that 
time, it appears clear that this diagnosis was based on a 
history as reported by the veteran.  It is also unclear 
whether this diagnosis was rendered by a social worker or a 
physician.  Moreover, a bare transcription of lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board finds that what is of great significance in 
adjudicating this issue is the fact that the remainder of the 
post-service evidence is totality devoid of any report or 
clinical finding that the veteran suffers from left facial 
weakness.  Instead, a June 2001 VA examination report shows 
that a VA examiner specifically found that the veteran did 
not suffer from left facial weakness.  The Board wishes to 
emphasize that this examination was specifically conducted so 
that it could be determined whether the veteran suffered from 
left facial weakness which originated during his military 
service, to include the November 1987 motor vehicle accident.

As the evidence of record fails to show that the veteran 
currently suffers from left facial weakness, his claim for 
service connection for left facial weakness must be denied.  
In order to grant service under any theory, there must be 
competent evidence of current disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).

The Board has considered the veteran's contentions regarding 
the etiology of his claimed left facial weakness.  However, 
as a layman, he is not qualified or competent to render an 
opinion as to a medical diagnosis, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered the doctrine of reasonable 
doubt with regard to this issue.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits which would warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

The Board also notes that a claim placed in appellate status 
by disagreement with the initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.


Left Knee and Right Knee Subluxation

The veteran's service-connected disabilities involving 
subluxation of the right and left knees have been rated as 10 
percent disabling pursuant to the provisions Under Diagnostic 
Code 5257.  Under this Code, a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability, a 20 
percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
is warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board finds that a rating in excess of 10 percent is not 
warranted for the veteran's patellar subluxation of the left 
knee under Diagnostic Code 5257.  Under this Code, a 20 
percent rating will be assigned for moderate recurrent 
subluxation or lateral instability.  This is not demonstrated 
by the evidence.  VA outpatient treatment records show that 
the veteran was assessed as having left knee instability in 
May 1996.  They also include a notation that he required a 
left knee brace in October 1996.  However, these records do 
not show that the severity of his left knee instability was 
more than slight in nature.  At the April 1998 hearing, the 
veteran testified that his left knee was unstable and that he 
required the use of a knee brace.  A November 2001 VA 
examination report then shows that the veteran reported that 
he did not have any problems with his left knee whatsoever.  
Therefore, while the evidence shows that the veteran has worn 
a left knee brace, it does not show that the patellar 
subluxation of the left knee has been manifested by moderate 
recurrent subluxation or instability.  Consequently, a rating 
in excess of 10 percent cannot be assigned for this 
disability under Code 5257.

The Board further finds that a rating in excess of 10 percent 
is not warranted for the veteran's patellar subluxation of 
the right knee under Diagnostic Code 5257.  At the April 1998 
hearing, the veteran testified that his right knee was 
unstable and that he used a knee brace.  While not 
questioning the veracity of the veteran's testimony, 
pertinent VA outpatient records do not show that he has been 
treated for right knee instability.  Although the November 
2001 VA examination report shows that the veteran suffered 
from tenderness in his right knee, this report also shows 
that his right knee was stable to anterior, posterior, varus 
and valgus stress.  The clinical evidence simply does not 
show more than slight subluxation of the right knee.  
Therefore, a rating in excess of 10 percent cannot be 
assigned for this disability under Code 5257.

Traumatic Arthritis Of The Right Knee

The veteran's traumatic arthritis of the right knee is rated 
under Diagnostic Code 5010.  Under this Code, arthritis due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.

The Board notes that standard motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  Under Code 5260, limitation of flexion to 45 
degrees warrants a 10 percent rating whereas limitation of 
flexion to 30 degrees warrants a 20 percent rating.  Under 
Code 5261, limitation of extension to 10 degrees warrants a 
10 percent rating whereas limitation of extension to 15 
degrees warrants a 20 percent rating. 

Further, when a diagnostic code provides for compensation 
based solely on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Review of the record shows that the RO assigned a 10 percent 
rating for the arthritis of the right knee after finding x-
ray evidence of arthritis and evidence of pain.  In this 
regard, the Board notes that an x-ray study in November 2001 
showed some small osteophytes about the right knee.  On 
examination, tenderness was noted in the patellofemoral joint 
with significant patellofemoral crepitance with manipulation.  
However, full flexion and extension of the knee was reported.  
There is therefore no basis for finding that the criteria for 
a rating in excess of 10 percent have been met.  Moreover, 
there is no persuasive evidence of additional functional loss 
due to pain, incoordination, fatigue or weakness to limit 
flexion to 30 degrees or extension to 15 degrees.  38 C.F.R. 
§§ 4.40, 4.45, 4.59

Additional Matters

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered with 
regard to these claims.  However, the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has also considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the
positive evidence with the negative evidence to warrant a 
favorable decision as to any of these issues.


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

